DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-21 and 23 in the reply filed on 10/14/2022 is acknowledged.  
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other gas" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In addition, the limitations “supplying one gas of a nitrogen- and hydrogen-containing gas and a fluorine-containing gas” and “supplying the other gas different than the one gas of the nitrogen- and hydrogen-containing gas and the fluorine-containing gas” in lines 6-9 are unclear. It is not clear if the limitation “supplying one gas of a nitrogen- and hydrogen-containing gas and a fluorine-containing gas” refers to a mix gas of nitrogen and hydrogen-containing gas and fluorine-containing gas, or to a gas selected from a hydrogen-containing gas and fluorine-containing gas.
It appears that the intended meaning may be “supplying one gas selected from a nitrogen and hydrogen-containing gas and a fluorine-containing gas”, and “supplying other gas different than the one gas, wherein if the one gas is a nitrogen and hydrogen-containing gas, the other gas is a fluorine-containing gas, and if the one gas is a fluorine-containing gas, the other gas is a nitrogen and hydrogen-containing gas”, and this meaning will be used for purposes of examination.

Claim 21 recites the limitation "the other gas" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
In addition, the limitations “supplying one gas of a nitrogen- and hydrogen-containing gas and a fluorine-containing gas” and “supplying the other gas different than the one gas of the nitrogen- and hydrogen-containing gas and the fluorine-containing gas” in lines 9-14 are unclear. It is not clear if the limitation “supplying one gas of a nitrogen- and hydrogen-containing gas and a fluorine-containing gas” refers to a mix gas of nitrogen and hydrogen-containing gas and fluorine-containing gas, or to a gas selected from a hydrogen-containing gas and fluorine-containing gas.
It appears that the intended meaning may be “supplying one gas selected from a nitrogen and hydrogen-containing gas and a fluorine-containing gas”, and “supplying other gas different than the one gas, wherein if the one gas is a nitrogen and hydrogen-containing gas, the other gas is a fluorine-containing gas, and if the one gas is a fluorine-containing gas, the other gas is a nitrogen and hydrogen-containing gas”, and this meaning will be used for purposes of examination.

Claim 23 recites the limitation "the other gas" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
In addition, the limitations “supplying one gas of a nitrogen- and hydrogen-containing gas and a fluorine-containing gas” and “supplying the other gas different than the one gas of the nitrogen- and hydrogen-containing gas and the fluorine-containing gas” in lines 7-10 are unclear. It is not clear if the limitation “supplying one gas of a nitrogen- and hydrogen-containing gas and a fluorine-containing gas” refers to a mix gas of nitrogen and hydrogen-containing gas and fluorine-containing gas, or to a gas selected from a hydrogen-containing gas and fluorine-containing gas.
It appears that the intended meaning may be “supplying one gas selected from a nitrogen and hydrogen-containing gas and a fluorine-containing gas”, and “supplying other gas different than the one gas, wherein if the one gas is a nitrogen and hydrogen-containing gas, the other gas is a fluorine-containing gas, and if the one gas is a fluorine-containing gas, the other gas is a nitrogen and hydrogen-containing gas”, and this meaning will be used for purposes of examination.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2015/0099373 to Sano et al. (hereinafter “Sano”).
Regarding claims 1, 15 and 16, Sano teaches a method for cleaning the interior of a process container comprising the step of removing a substance adhered to the interior of the process container [0131] by performing a cycle a predetermined number of times under a first temperature [0131-0132], wherein the cycle comprising the steps of supplying NF3 into the process container after a substrate is processed [0119], and supplying plasma excited ammonia gas before and/or after the supply of NF3 gas into the process container [0148] (reads on “supplying one gas selected from a nitrogen and hydrogen-containing gas and a fluorine-containing gas”, and “supplying other gas different than the one gas, wherein if the one gas is a nitrogen and hydrogen-containing gas, the other gas is a fluorine-containing gas, and if the one gas is a fluorine-containing gas, the other gas is a nitrogen and hydrogen-containing gas”).
Sano does not explicitly teach that the NH3 gas or the NF3 gas is supplied while the one gas remains into the process container. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply the NH3 gas or the NF3 gas (reads on  “the other gas”) while the one gas remains into the process container with a reasonable expectation of success, since Sato teaches that N2 gas may be intermittently supplied in keeping with the intermittent supply of the NF3 gas [0144], and that instead of N2 gas, a reactant gas such as ammonia gas can be used [0148] wherein the plasma excited ammonia gas can be supplied before and/or after the supply of NF3 gas into the process container [0148].

Regarding claim 2, Sano teaches that the supply of the NF3 gas and N2 gas can be intermittently supplied and that therefore the N2 plasma can be intermittently generated when intermittently generating the NF3 plasma [0143 and 0144]. In addition, Sano teaches that instead of N2 gas, a reactant gas such as ammonia gas can be used [0148].
Sano does not explicitly teach that the interior of the process container is filled with the NF3 gas and the NH3 gas is mixed with the NF3 gas that filled the interior of the process container.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the method disclosed by Sano wherein the interior of the process container is filled with the NF3 gas and the NH3 gas is mixed with the NF3 gas that filled the interior of the process container with a reasonable expectation of success, since Sano teaches that the supply of the NF3 gas and N2 gas can be intermittently supplied and that therefore the N2 plasma can be intermittently generated when intermittently generating the NF3 plasma [0143 and 0144], and that instead of N2 gas, a reactant gas such as ammonia gas can be used [0148].

Regarding claim 3, Sano does not explicitly teach that the supply of the NH3 gas into the process container is after the supply of the NF3 gas into the process container is stopped.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the method disclosed by Sano wherein the supply of the NH3 gas into the process container is after the supply of the NF3 gas into the process container is stopped with a reasonable expectation of success, since Sano teaches that the supply of the NF3 gas and N2 gas can be intermittently supplied, that instead of N2 gas, a reactant gas such as ammonia gas can be used [0148], and that after the supply of the plasma-excited NF3 gas, plasma-excited ammonia gas may be supplied into the processing container [0148].
Moreover, it is noted that there are only three possibilities: a) supply of the NH3 gas into the process container after the supply of the NF3 gas into the process container is stopped, b) supply of the NH3 gas into the process container while supplying the NF3 gas into the process container, and c) supply of the NH3 gas into the process container before the supply of the NF3 gas into the process container, and the skilled artisan would have found it obvious to try the Sano method wherein the supply of the NH3 gas into the process container is after the supply of the NF3 gas into the process container is stopped, with a reasonable expectation of success.

Regarding claim 5, Sano further teaches that the NF3 gas is supplied into the process container in a state where exhaust of the interior of the process container is performed [0137].

Regarding claim 6, Sano further teaches that after the gas cleaning, the inside of the processing container is vacuum-exhausted [0140].
Sano does not explicitly teach the step of exhausting of the process container is in a state wherein the supply of the NH3 gas and the NF3 gas into the process container is stopped. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sano wherein the step of exhausting of the process container is in a state wherein the supply of the NH3 gas and the NF3 gas into the process container is stopped with a reasonable expectation of success, in order to save the NH3 gas and the NF3 gas for a further cleaning cycle, since Sano teaches that the step of exhausting of the process container is performed after the cleaning of the process container, to maintain the process container at an atmospheric pressure to load new wafer to the interior of the processing container to form a film on each of the new wafers [0140] (see figures 19-20).
Moreover, it is noted that there are only four possibilities: a) the step of exhausting of the process container is in a state wherein the supply of the NH3 gas and the NF3 gas into the process container is stopped, b) the step of exhausting of the process container is in a state wherein the supply of the NH3 gas and the NF3 gas into the process container is not stopped, c) the step of exhausting of the process container is in a state wherein the supply of the NH3 gas is stopped and the supply of the NF3 gas into the process container is not stopped, and d) the step of exhausting of the process container is in a state wherein the supply of the NH3 gas is not stopped and the supply of the NF3 gas into the process container is stopped, and the skilled artisan would have found it obvious to try the Sano method wherein the step of exhausting of the process container is in a state wherein the supply of the NH3 gas and the NF3 gas into the process container is stopped, with a reasonable expectation of success.

Regarding claim 7, Sano further teaches the step of heating and exhausting the interior of the process container under a second temperature higher than the first temperature [0139-0140].

Regarding claim 11, Sano does not teach that a supply flow rate of the one gas is larger than a supply flow rate of the other gas.
However, it is noted that there are only three possibilities: a) the supply flow rate of the one gas is larger than the supply flow rate of the other gas, b) the supply flow rate of the one gas is smaller than the supply flow rate of the other gas, and c) the supply flow rate of the one gas is equal to the supply flow rate of the other gas, and the skilled artisan would have found it obvious to try the Sano method wherein the supply flow rate of the one gas is larger than the supply flow rate of the other gas, with a reasonable expectation of success.

Regarding claim 12, Sano does not teach that a supply time of the other gas is longer than a supply time of the one gas.
However, it is noted that there are only three possibilities: a) the supply time of the other gas is longer than the supply time of the one gas, b) the supply time of the other gas is smaller than the supply time of the one gas, and c) the supply time of the other gas is equal to the supply time of the one gas, and the skilled artisan would have found it obvious to try the Sano method wherein the supply time of the other gas is longer than the supply time of the one gas, with a reasonable expectation of success.

Regarding claim 13, Sano further teaches that a least a portion of the substance adhered to the interior of the process container is removed by performing the cycle a predetermined number of times [0131].
However, Sano does not explicitly teach that a portion of a by-product produced during the step of removing at least a portion of the substance adhered to the interior of the process container by performing the cycle a predetermined number of times is removed. 
However, since the processing conditions and steps disclosed by Sano are similar to those instantly claimed, and Sano further teaches a second cleaning at a second temperature higher than the first temperature [0139] and a purge step [0147], it would be reasonably expected that at least a portion of a by-product produced during the step of removing at least a portion of the substance adhered to the interior of the process container by performing the cycle a predetermined number of time is removed.

Regarding claim 14, Sano further teaches that a least a portion of the substance adhered to the interior of the process container is removed by performing the cycle a predetermined number of times [0131].
However, Sano does not explicitly teach that a portion of a by-product produced during the step of removing at least a portion of the substance adhered to the interior of the process container by performing the cycle a predetermined number of times is removed, wherein in the step of heating and exhausting the interior of the process container under a second temperature equal or higher than the first temperature the by-product remaining in the process container is sublimated.
However, since the processing conditions and steps disclosed by Sano are similar to those instantly claimed, and Sano teaches the steps of heating and exhausting the interior of the process container under a second temperature higher than the first temperature [0139-0140], and a purge step [0147], it would be reasonably expected that at least a portion of a by-product produced during the step of removing at least a portion of the substance adhered to the interior of the process container by performing the cycle a predetermined number of time is removed, wherein in the step of heating and exhausting the interior of the process container under a second temperature equal or higher than the first temperature the by-product remaining in the process container is sublimated.

Regarding claim 17, Sano further teaches hydrogen fluoride gas can be used as the cleaning gas [0152].

Regarding claim 18, Sano further teaches that that the substance adhered to the interior of the process container contains silicon and oxygen [0119 and 0131].

Regarding claim 19, Sano further teaches that the gas cleaning method can be implemented after the formation of an ONO film is performed a certain multiple number of times, or at the end of every film-forming process [0142].

Regarding claim 21, Sano teaches a semiconductor processing method comprising the steps of processing a substrate in a process container by supplying a processing gas to the substrate [0119-0129], and cleaning the interior of a process container, wherein cleaning the interior of the processing container comprises the step of removing a substance adhered to the interior of the process container [0131] by performing a cycle a predetermined number of times under a first temperature [0131-0132], wherein the cycle comprising the steps of supplying NF3 into the process container after a substrate is processed [0119], and supplying plasma excited ammonia gas before and/or after the supply of NF3 gas into the process container [0148] (reads on “supplying one gas selected from a nitrogen and hydrogen-containing gas and a fluorine-containing gas”, and “supplying other gas different than the one gas, wherein if the one gas is a nitrogen and hydrogen-containing gas, the other gas is a fluorine-containing gas, and if the one gas is a fluorine-containing gas, the other gas is a nitrogen and hydrogen-containing gas”).
Sano does not explicitly teach that the NH3 gas or the NF3 gas supplied while the one gas remains into the process container. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply the NH3 gas or the NF3 gas (reads on  “the other gas”) while the one gas remains into the process container with a reasonable expectation of success, since Sato teaches that N2 gas may be intermittently supplied in keeping with the intermittent supply of the NF3 gas [0144], and that instead of N2 gas, a reactant gas such as ammonia gas can be used [0148] wherein the plasma excited ammonia gas can be supplied before and/or after the supply of NF3 gas into the process container [0148].

Regarding claim 23, Sano teaches a non-transitory computer-readable recording medium storing a program that causes by a computer, a substrate processing apparatus to perform a process [0058-00] comprising the step of removing a substance adhered to the interior of the process container [0131] by performing a cycle a predetermined number of times under a first temperature [0131-0132], wherein the cycle comprising the steps of supplying NF3 into the process container after a substrate is processed [0119], and supplying plasma excited ammonia gas before and/or after the supply of NF3 gas into the process container [0148] (reads on “supplying one gas selected from a nitrogen and hydrogen-containing gas and a fluorine-containing gas”, and “supplying other gas different than the one gas, wherein if the one gas is a nitrogen and hydrogen-containing gas, the other gas is a fluorine-containing gas, and if the one gas is a fluorine-containing gas, the other gas is a nitrogen and hydrogen-containing gas”).
Sano does not explicitly teach that the NH3 gas or the NF3 gas supplied while the one gas remains into the process container. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply the NH3 gas or the NF3 gas (reads on  “the other gas”) while the one gas remains into the process container with a reasonable expectation of success, since Sato teaches that N2 gas may be intermittently supplied in keeping with the intermittent supply of the NF3 gas [0144], and that instead of N2 gas, a reactant gas such as ammonia gas can be used [0148] wherein the plasma excited ammonia gas can be supplied before and/or after the supply of NF3 gas into the process container [0148].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0099373 to Sano et al. (hereinafter “Sano”) in view of US 2006/0213539 to Hasebe et al. (hereinafter “Hasebe”).
Regarding claim 20, Sano teaches that removing a silicon nitride film from the interior of the process container can be performed under a non-plasma atmosphere by thermally-activated NF3 gas without plasma excitation [0131].
However, Sano does not explicitly teach that the act of removing the substance adhered to the interior of the process container is performed under a non-plasma atmosphere.
Hasebe teaches a method for cleaning a process container comprising the steps of supplying a hydrogen fluoride gas to the interior of the process container to remove a silicon nitride film [0094], and supplying ammonia gas to the interior of the process container to purge the container [0098, and 0105].
When faced with the need for removing a silicon nitride film form the interior of a process container, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Sano, under a non-plasma atmosphere with a reasonable expectation of success, since Sano teaches that removing the silicon nitride film from the interior of the process container can be performed under a non-plasma atmosphere by thermally-activated NF3 gas without plasma excitation [0131] and Hasebe teaches that it was known in the art to clean a process container in a non-plasma atmosphere comprising the steps of supplying a hydrogen fluoride gas to the interior of the process container to remove a silicon nitride film [0094], and supplying ammonia gas to the interior of the process container to purge the container [0098, and 0105].

Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, and rejected under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 U.S.C. 112(b) are overcome. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is: US 2015/0099373 to Sano et al., which teaches a method for cleaning the interior of a process container comprising removing a substance adhered to the interior of the process container [0131] by performing a cycle a predetermined number of times under a first temperature [0131-0132], wherein the cycle comprising the steps of supplying NF3 into the process container after a substrate is processed [0119], and supplying plasma excited ammonia gas before and/or after the supply of NF3 gas into the process container [0148].
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of wherein the step of supplying other gas different than the one gas includes supplying the other gas into the process container in a state where exhaust of the interior of the process container is stopped, and supplying the other gas into the process container in a state where the exhaust of the interior of the process container is performed as disclosed in claim 4, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714